DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2021 has been entered.
 
Status of the Claims
Claims 1-3, 5, 6, 8, 12, 23, 35, 47-51, 53-60 are pending; claims 23 and 35 are withdrawn; claims 1 and 2 are amended; and claims 4, 7, 9-11, 13-22, 24-34, 36-46 and 52 are canceled. Claims 1-3, 5, 6, 8, 12, 47-51, 53-60 are examined below.

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/IB2016/051750, filed 03/28/2016, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/138,235, filed 03/25/2015.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 6, 8, 12, 47-51 and 53-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Written Description
Claims 1 and 2 each encompass a genus of antibodies, each genus is described in terms of function, namely their binding and target antigen rather than their structure (rather than structure limiting the antibodies themselves). See specifically at claim 1, the claim recites “measuring the amount of C3a with a “neo-epitope antibody having a high affinity for C3a, and a low affinity for C3”, and “wherein the antibody has a Kd from about 10-6 to about 10-12 for C3a, and a Kd from about 10-3 to about 10-5 for C3”, thereby limiting the antibody to an antibody that targets a neoepitope, the antibody having high affinity for C3a, and low affinity to C3, described in terms by Kd (dissociation). Similarly, claim 2 recites “measuring the amount of C5a with a “neo-epitope antibody having a high affinity for C5a, and a low affinity for C5”, and “wherein the antibody has a Kd from about 10-6 to about 10-12 for C5a, and a Kd from about 10-3 to about 10-5 for C5”, thereby limiting the antibody of claim 2 to an antibody that targets a neoepitope, the antibody having the high affinity for C5a and low affinity for C5 as claimed, described in terms of Kd. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
	Claim 1 encompasses a large genus of anti-neoepitope C3a antibody, claim 2 encompasses a large genus of anti-neoepitope C5a antibody, and each genus as indicated is characterized by substantial variability. A neo-epitope antibody as claimed, is limiting the antibody to an antibody that binds to a unique epitope formed as a result of the cleavage; the 
	As amended the claims recite “wherein the antibody has a Kd from about 10-6 to about 10-12 for C3a, and a Kd from about 10-3 to about 10-5 for C3” and “wherein the antibody has a Kd from about 10-6 to about 10-12 for C5a, and a Kd from about 10-3 to about 10-5 for C5”. This claim language (previously recited at claims 18 and 21, these claims now canceled as the limitations are incorporated at claims 1 and 2) only limits the antibodies in terms of their desired binding; these limitations place no limitation on the actual structure of the claimed antibodies themselves.
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418F.3d 1349 (Fed. Cir. 2005)) (emphasis added). “[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964) (emphasis added).
The specification defines a neo-epitope antibody broadly, merely indicating it is an antibody to a newly created N or C terminus of fragments on the C3a (or C5a in the case of claim 2) fragment. There are no particular structural limitations placed on the fragment(s) to which the claimed antibodies bind. Regarding the antibodies themselves, the specification fails to disclose sufficient identifying characteristics of each claimed genus such to particularly describe the entire genera as claimed, as is discussed in more detail further below.
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04. 
However, for a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding, binding to a certain epitope), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
Along these same lines, a more recent Federal Circuit decision, Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), describes how when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself; not just a description of the sequence to which the antibody binds. Amgen, 872 F.3d at 1378-79.
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
The specification does disclose a singular species of neo-epitope antibody for each claimed genera, see specifically for C3a, commercially available C3a antibody provided by HYCUL BIOTECH (clone 2991, Catalog No. HM2074), and for C5a, antibody BNJ383 disclosed in PCT Publication WO2011/137395.
However, in the present case, there is insufficient evidence of such an established structure-function correlation in the case of antibodies that bind to the same epitopes for each of these singularly disclosed species. 
A claimed invention may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule defined solely by its ability to perform a function, such as to serve as an antigen recognizing construct, without a known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written 
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).
However in the present case, even with regard to the neo-epitope(s) themselves, no structure is provided. 
Regarding the antibodies themselves, the specification does not identify what particular amino acid residues of the antibodies are responsible for conferring the desired functional property of binding to neoepitopes as claimed, and also importantly (as noted previously and 
Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
In this case, the disclosure of a single species for each genus is insufficient to represent the entirety of each claimed genus of monoclonal antibodies having the recited functional properties. With regard to the very specific and particular functional limitations (the affinity and Kd as claimed), the only species identified in the specification are those two very specific, commercially available antibodies as indicated above.
It is not within the skill of the art to predict any and all possible substitutions that would result in products that retain the desired binding properties consistent with the individual species. Further noted, the art recognizes that structure of an antigen alone is not necessarily a reliable indicator of function.
The teachings of Harlow et al. (Antibodies, A Laboratory Manual, Cold Spring Harbor laboratory, 1988, pages 25-26 and 37-59, cited herewith) which describe how the steps of the humoral immune response to an immunogen are dependent on APC, T-cell and B-cell 
As further illustration of the unpredictability in the art, Brown et al. (“Tolerance of single, but not multiple, amino acid replacements in antibody VH CDR 2: a means of minimizing B cell wastage from somatic hypermutation?”, J Immunol. 1996 May;156(9):3285-91), describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region (at 3290 and Tables 1 and 2). Vajdos et al. (“Comprehensive functional maps of the antigen-binding site of an anti-ErbB2 antibody obtained with shotgun scanning mutagenesis” J Mol Biol. 2002 Jul 5;320(2):415-28, DOI: 10.1016/S0022-2836(02)00264-4) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (see especially at 416). Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.
One cannot readily or easily visualize or recognize the identities of the members of each of the claimed genera that would exhibit these claimed functional properties (binds to the neo-epitopes with the affinities as claimed, having the particular claimed Kd). The specification does not identify what particular neo-epitope(s) the antibodies bind to. Additionally, the characteristics defining the antibodies of each of the recited genus are unknown as this only sets  do and not what they are. There is no disclosed partial structure or other common structural features, common to the members of the genus, which are responsible for conferring the desired function.
Recent court cases have indicated that recitation of an antibody which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See AbbVie Deutschland GmbH v. Janssen Biotech. Inc. as well as Amgen v. Sanofi, as discussed above. Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen (in the present case, C3a and C5a), as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the antibody-antigen relationship be analogized as a search for a key on a ring with a million keys on it.
There is no structurally identifying characteristic, or core structure that is common to each of the potential various species of claimed antibody set forth, such that the ordinarily skilled artisan can readily envision which species are and are not encompassed by the claimed genera. Recitation of affinity in terms of Kd alone is merely a recitation of a desired result, rather than the actual structure/means required of the antibodies for achieving that result.
In the present case, there is no disclosure regarding the structure of the antibodies themselves, for example there is no disclosure regarding the full heavy and light chain sequences, nor disclosure of the necessary CDRs for binding. As a result, the skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit the claimed binding properties.
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 50 recite the limitation “greater than about 90%”; the term “about” is a relative term and renders the present claim language indefinite. Regarding the context, the limitation is recited in terms of describing the homogeneity of the components of the pathway (the reagents). The originally filed specification does not provide any indication as to what range of homogeneity is covered by the term “about”. As a result, the claim language “greater than about” is indefinite because it is not readily clear what the metes and bounds of the claim language encompass, in particular it is not clear what range is encompassed by “greater than about 90%” (for example, put another way, what values less than 90% would be encompassed by this recited language).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al., C3 Adsorbed to a Polymer Surface Can Form an Initiating Alternative Pathway Convertase, The Journal of Immunology, 168, (2002), p. 5786-5791 in view of Meso Scale Diagnostics, Meso Scale Discovery® Clinical Immunology Applications, Product Note, https://www.mesoscale.com/~/media/files/brochures/immunologybrochure.pdf (2007), 12 pages (hereinafter referred to as The MSD technology note), Zilow et al., Quantitation of the anaphylatoxin C3a in the presence of C3 by a novel sandwich ELISA using monoclonal antibody to a C3a neoepitope, Journal of Immunological Methods, 121, (1989), p. 261-268, Nitsch et al., US PG Pub No. 2013/0266514A1 and Eberhardt et al., Human Factor H-Related Protein 2 (CFHR2) Regulates Complement Activation, PLOS One, 8(11), (2013), (11 pages) (cited previously).
Andersson et al. teach a method comprising immobilizing C3b on a sensor surface (coated on a solid phase), incubating the immobilized Cb3 in the presence of Factor B and Factor D to form C3 convertase (C3b,Bb), Andersson teach adding C3 to the incubation and incubating under conditions to cleave C3 with the C3 convertase (C3b,Bb), thereby forming C3a and C3b (see page 5787, col. 2, para 2). Andersson further teach measuring the amount of C3a by immunoassay (see page 5787, col. 2, para 3). Andersson does teach the incubation of the C3b with Factors B and D in buffer, see for example, page 5788, col. 1, the section regarding 
Also, Andersson does teach C3 and C3b as substantially pure reagents (see at page 5787, end of col. 2), and does teach pure Factor B and D (page 5787, col. 1, para 2, see also teaching purified C3).
Andersson et al. fails to teach the C3b is covalently attached biotin or an analog or derivative thereof (claim 1); and Andersson fails to teach measuring the amount of C3a using a neo-epitope antibody having high affinity for C3a, and a low affinity for C3 in a mesoscale discovery electrochemiluminescence immunoassay (MSD ECL), namely as having a Kd from about 10-6 to about 10-12 for C3a, and Kd from about 10-3 to about to about 10-5 for C3. 
The MSD Technology note teaches their MSD assay materials and kits provide superior solutions as compared to traditional methods, in particular see at page 1, the MSD Technology note teaches MSD assay sensitivity can be up to 100-fold better than ELISA with a large linear range of 3-4 logs. Further at page 1, the note teaches MSD assay formats minimize both matrix effects and interference (free drug interference), thereby improving both workflow and performance. See at page 3, the MSD technology notes provides a comparison of the methods (ELISA versus MSD ECL). See also at page 4, the figure on the right, the MSD technology note also demonstrate indirect binding comprising streptavidin coated surface and biotin-tagged 
Zilow et al. teach ELISA for quantitation of C3a, specifically Zilow disclose a two antibody sandwich assay format comprising mAb H466 with a neo-antigenic determinant, the antibody specifically binding C3a and not C3, that because the antibody preferentially binds C3a and not C3, C3 need not be removed  (abstract, page 262, col. 1, para 1 and end of col. 2).
Nitsch et al. teach with regard to a neoepitope specific binding specificity (a binding molecule’s ability to discriminate between the neoepitope to which it binds and a native protein), relative Kd for an antibody for a specific target epitope, for example a neoepitope, is less than binding for that antibody to other ligands (see para [0076]). Nitsch teach at para [0165], “specific binding” refers to antibody binding to a predetermined antigen, and teaches that typically the antibody binds with a dissociation constant (KD) of 10-7 or less, and binds to the antigen with a KD that is at least two fold less than its KD for binding to a nonspecific antigen other than the predetermined antigen.
Eberhardt et al. teach an example of immobilization of C3b to a solid phase substrate, see Eberhardt et al. teach N-biotinylated C3b bound at a sensor chip surface by way of streptavidin (streptavidin coated surface used to bind the biotinylated C3b, page 2, last paragraph at col. 1).
It would have been prima facie obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to have modified the assay of Andersson in order to perform an MSD ECL assay rather than the ELISA of Andersson because MSD ECL was recognized as a similar, yet superior technique, providing higher sensitivity compared to an ELISA and minimizing matrix effects, the technique known for its enhanced performance (see the MSD technology note). One of ordinary skill would have a reasonable expectation of success 
Furthermore, it would have been obvious to have modified the assay in order to measure the amount of C3a with a C3a specific antibody, namely an anti-neoepitope C3a antibody as in Zilow et al., because the antibody was known only to bind the C3a fragments (C3a produced by complement activation), and not the parent C3 component (high affinity for C3a only by binding/detecting the neoepitope formed during compliment activation) (specifically binds the targeted analyte). Further the modification to use an anti-neoepitope C3a antibody for the detection of C3a would have been an obvious matter of using a known reagent for its known purpose, one motivated to use such an antibody because Zilow teach it is highly specific. One of ordinary skill would have a reasonable expectation of success using a known reagent for its art recognized purpose (measurement by binding C3a). 
Although Zilow is silent as to the KD values of their specific antibody (their neo-epitope antibody that binds preferentially to C3a compared to C3), it would have been obvious that their antibody have Kd values on the same order of magnitude as those in Nitsch, thereby addressing the presently claimed Kd values to C3a and C3, because it was known that Kd values in the ranges as claimed are common to antibodies deemed to be specific for their target (10-7 or less is a range that substantially overlaps the range of 10-6 to 10-12 as claimed). As indicated Nitsch teach such specific antibodies typically exhibit Kd two fold less than binding of the antibody for other ligands. One of ordinary skill in the art would have a reasonable expectation of success arriving at the claimed Kd values as it appears that such Kd values are common to antibodies deemed to be antigen specific (such as such neo-epitope antibodies which distinguish their 
Additionally, it would have been further prima facie obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to have immobilized C3b (to have coated the sensor/solid support surface with C3b) by way of biotin-streptavidin binding (i.e. covalent binding of biotin to the biotin binding protein streptavidin), as in Eberhardt et al., or as shown in the MSD technology note, as an obvious matter of applying a known technique to a known method. In particular the prior art contained the base method for detecting C3 convertase activity starting with sensor coated C3b, the methods comprising detection of generation of C3a, as in Andersson et al. The prior art also recognized the known technique for providing C3b on a solid support sensor, namely see Eberhardt et al. teaching immobilization of C3b at the sensor surface via biotin-streptavidin. Even further, see the MSD technology note which supports such indirect binding of capture reagent at a solid surface is well known technique in the art. One of ordinary skill in the art would have recognized that applying the binding technique for providing C3b on the sensor surface, of Eberhardt, would have yielded predictable results. Specifically the ordinarily skilled artisan would have appreciated that applying the known technique of Eberhardt to the sensor of Andersson would have resulted in covalent attachment of C3b at the sensor surface. One of ordinary skill in the art would have had a reasonable expectation of success using a known technique for a similar method, one also having a reasonable expectation of success because Andersson is silent regarding the technique for coating the surface of the sensor with C3b and because both Eberhardt and the MSD technology note support this as a well-known technique for capture reagent attached (particularly C3b, as in Eberhardt).

Regarding claim 5, see the combination of the cited art further teaches adding properdin with Factor B (properdin in the buffer system), page 5787, col. 2, para 2.
Regarding claim 6, see Andersson teach a ratio of 1:1 for C3b to Bb (see for example, page 5786, col 1, para 1 and page 5789, end of col. 1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. and the MSD technology note, Zilow et al., Nitsch et al. and Eberhardt et al., as applied to claim 1 above, and further in view of Allnut et al., US PG Pub No. 2001/0055783A1.
Andersson et al. and the cited prior art are each as cited in detail previously above teaching a method substantially as claimed (see detailed analysis previously above), Andersson teaching the use of substantially pure (homogeneous) reagents.
Although Andersson is teaching substantially pure (homogenous) reagents, Andersson et al. fails to teach the homogeneity of each of the components of the pathway is greater than about 90% (claim 8).
However, it was known by those of skill in the art at the time that the claimed invention was effectively filed, that homogeneous reagents effect quality of data in terms of consistency and sensitivity of an assay, see for example, para [0025] of Allnut et al., who teach with regard to their assay, that homogeneous reagents provide highest quality data in terms of assay consistency and sensitivity of results.
As a result, Allnut et al. further supports that homogeneity of the components of the pathway (reagents used in an assay) is an assay art recognized result effective variable, namely a prima facie obvious to have optimized the homogeneity, in order to arrive at a homogeneity of greater than 90%, in order to achieve high quality data, assay consistency, and as a result, a highly sensitive result (as supported by Allnut). Andersson does teach substantially pure components for the assay (see as cited above); one of ordinary skill would have been motivated to have achieved the most pure, thereby arriving at homogeneity greater than 90%, out of an effort to achieve the best possible result for the assay. One of ordinary skill in the art would have had a reasonable expectation of success, considering it was known that highly homogeneous reagent was most desirable when performing an assay.

In the interest of compact prosecution, see the following, as claims 1, 3 and 6 are also rejected as unpatentable under 35 U.S.C. 103 over Krych-Goldberg et al. in view of Eberhardt et al.
Claims 1, 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Krych-Goldberg et al., Decay Accelerating Activity of Complement Receptor Type I (CD35), The Journal of Biological Chemistry, 274(44), (1999), p. 31160-31168 in view of Meso Scale Diagnostics, MSD Technology Platform, Product Note, https://www.mesoscale.com/~/media/files/brochures/techbrochure.pdf?la=en, (2011), 12 pages (hereinafter referred to as The MSD technology note 2011), Zilow et al., Nitsch et al. and Eberhardt et al., Human Factor H-Related Protein 2 (CFHR2) Regulates Complement Activation, PLOS One, 8(11), (2013), (11 pages).

Krych-Goldberg also teach purified C3 (page 31161, col. 2, para 2), as well as purified Factors B and D (see page 31163, col. 2, para 1) and purified C3b, thereby addressing wherein each of the individual components are substantially homogeneous.
Krych-Goldberg et al. fails to teach the C3b is covalently attached biotin or an analog or derivative thereof; and fails to teach measuring the amount of C3a using a neo-epitope antibody having high affinity for C3a, and a low affinity for C3 in a mesoscale discovery electrochemiluminescence immunoassay (MSD ECL), namely a Kd from about 10-6 to about 10-12 for C3a, and Kd from about 10-3 to about to about 10-5 for C3 (claim 1). 
The MSD technology note (2011) teaches MSD ECL assay format as an alternative to traditional assay such as ELISA and RIA because MSD assays improve sensitivity, expand dynamic range, and work well in difficult sample types (see paragraph 1 of page 4 of the MSD technology note 2011).
Zilow et al. teach ELISA for quantitation of C3a, specifically Zilow disclose a two antibody sandwich assay format comprising mAb H466 with a neo-antigenic determinant, the antibody specifically binding C3a and not C3, that because the antibody preferentially binds C3a and not C3, C3 need not be removed  (abstract, page 262, col. 1, para 1 and end of col. 2).
-7 or less, and binds to the antigen with a Kd that is at least two fold less than its Kd for binding to a nonspecific antigen other than the predetermined antigen.
Eberhardt et al. teach an example of immobilization of C3b to a solid phase substrate, see Eberhardt et al. teach N-biotinylated C3b bound at a sensor chip surface by way of streptavidin (streptavidin coated surface used to bind the biotinylated C3b, page 2, last paragraph at col. 1).
It would have been prima facie obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to have modified the assay of Krych-Goldberg et al. in order to perform an MSD ECL assay rather than the RIA because MSD ECL was recognized as a superior immunoassay technique, providing higher sensitivity compared to traditional methods such as ELISA and RIA, expanded dynamic range and applicable even with difficult samples (see the MSD technology note 2011). One of ordinary skill would have a reasonable expectation of success because MSD ECL is an art recognized superior alternative to RIA. 
Furthermore, it would have been obvious to have modified the assay in order to measure the amount of C3a with a C3a specific antibody, namely an anti-neoepitope C3a antibody as in Zilow et al., because the antibody was known only to bind the C3a fragments (produced by complement activation), and not the parent C3 component (high affinity for C3a only by binding/detecting the neoepitope formed during compliment activation). Further the modification 
Therefore, although Zilow is silent as to the Kd values of their specific antibody (their neo-epitope antibody that binds preferentially to C3a compared to C3), it would have been obvious that their antibody have Kd values on the same order of magnitude as those in Nitsch, thereby addressing the presently claimed Kd values to C3a and C3 for the reasons as indicated previously above (see previous analyses above, as the same reasoning also applies presently).
It would have been further prima facie obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to have coated the C3b to the solid support (the microtiter plate) by way of biotin-streptavidin binding (i.e. covalent binding of biotin to the biotin binding protein streptavidin), as in Eberhardt et al. as an obvious matter of applying a known technique to a known method. In particular the prior art contained the base method for detecting C3 convertase activity (detecting cleavage) starting with sensor coated C3b, the methods comprising detection of generation of C3a, as in Krych-Goldberg et al. The prior art also recognized the known technique for providing C3b on a solid support sensor, namely see Eberhardt et al. teaching immobilization of C3b at the sensor surface via biotin-streptavidin. One of ordinary skill in the art would have recognized that applying the binding technique for providing C3b on the sensor surface, of Eberhardt, would have yielded predictable results. Specifically the ordinarily skilled artisan would have appreciated that applying the known technique of Eberhardt to the sensor of Krych-Goldberg would have resulted in covalent 
Similarly as above, because both techniques for providing C3b coated surface were known in the art (see it was known that one could coat a surfaces as in Krych-Goldberg or coat a surface using biotin-streptavidin binding at the surface), it also would have been an obvious matter of a simple substitution of one know technique for providing C3b at a solid support surface for another. Further, because both were known ways of providing C3b at the solid support surface, one would have a reasonable expectation of success substituting one for the other.
Regarding claim 3, see the combination of the cited prior art teaches biotin binding protein streptavidin.
Regarding claim 6, see Krych-Goldberg et al. teach a ratio of C3b to Bb of 1:1 (C3bBb, see page 31163, end of col. 1). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krych-Goldberg et al. in view of  MSD technology note 2011, Zilow et al., Nitsch et al. and Eberhardt et al. as applied to claim 1 above, and further in view of Andersson et al.
Krych-Goldberg et al. and the cited art are as cited in detail previously above. However, fails to teach the buffer further comprises properdin and/or a serum free and gelatin free buffer (claim 5).
Andersson et al. teach an assay for generating C3a similar to that of Krych-Goldberg (similar in that it starts with immobilized C3, includes addition of Factors B and D, followed by addition of C3, and includes detection of C3a by immunoassay, see page 5787, col. 2, paras 2 
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the buffer mixture to have further included properdin in order to amplify the reaction. One of ordinary skill would have a reasonable expectation of success because Andersson teach the alternative pathway convertase is able to form in the presence of properdin.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krych-Goldberg et al. in view of the MSD technology note (2011), Zilow et al., Nitsch et al., and Eberhardt et al. as applied to claim 1 above, and further in view of Allnut et al.
Krych-Goldberg et al. and the cited prior art are each as cited in detail previously above teaching a method substantially as claimed (see detailed analysis previously above), see Krych-Goldberg et al. as cited above, teaching substantially homogeneous individual components. 
Krych-Goldberg et al. fails to teach the homogeneity of each of the components of the pathway is greater than about 90% (claim 8).
However, it was known by those of skill in the art at the time that the claimed invention was effectively filed, that homogeneous reagents effect quality of data in terms of consistency and sensitivity of an assay, see for example, para [0025] of Allnut et al., who teach with regard to their assay, that homogeneous reagents provide highest quality data in terms of assay consistency and sensitivity of results.
prima facie obvious to have optimized the homogeneity, in order to arrive at a homogeneity of greater than 90%, in order to achieve high quality data, assay consistency, and as a result, a highly sensitive result (as supported by Allnut). Krych-Goldberg et al. does teach substantially pure components for the assay (see as cited above); one of ordinary skill would have been motivated to have achieved the most pure, thereby arriving at homogeneity greater than 90%, out of an effort to achieve the best possible result for the assay. One of ordinary skill in the art would have had a reasonable expectation of success, considering it was known that highly homogeneous reagent was most desirable when performing an assay.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Krych-Goldberg et al. in view of the MSD technology note (2011), Zilow et al., Nitsch et al. and Eberhardt et al. as applied to claim 1 above, and further in view of Cunnion et al., Cleavage of Complement C3b to iC3b on the Surface of Staphylococcus aureus Is Mediated by Serum Complement Factor I, Infection and Immunity, 72(5), (2004), p. 2858-2863.
Krych-Goldberg et al. and the cited prior art are each as cited in detail previously above teaching a method substantially as claimed (see detailed analysis previously above).
However, Krych-Goldberg et al. fail to teach C3b immobilized on a solid phase that is spheres (claim 12). 

It would have been prima facie obvious to one having ordinary skill in the art, when performing the methods of Krych-Goldberg et al. and Eberhardt et al., to have modified the solid phase microtiter substrate of Krych Goldberg in order to have used C3b coated spheres as an obvious matter of a simple substitution of one known solid phase for another, both being recognized in the art for the same purpose, namely for providing support immobilized C3b to a reaction mixture. One of ordinary skill would have a reasonable expectation of success because Cunnion demonstrates the sphere immobilized C3b retains its functional capabilities. 

Claims 2, 47 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Krych-Goldberg et al. in view of Eberhardt et al., Oppermann et al., A sensitive Enzyme Immunoassay for the Quantitation of Human C5a/C5a (desArg) Anaphylatoxin Using a Monoclonal Antibody with Specificity for a Neoepitope, Complement Inflamm, 8, (1991), p. 13-24, Nitsch et al. and the MSD technology note (2011).
Krych-Goldberg et al. teach a microtiter plate assay for the alternative pathway decay accelerating activity (see regulators of complement activation proteins accelerate the dissociation of C3 and C5 convertases, page 31160, col. 2, para 2, and further as cited in more detail previously above). In addition to previous citations for the reference provided above, regarding claim 2, see Krych-Goldberg et al. also teach at the citation for the microtiter plate assay for the 
Krych-Goldberg et al. fails to teach the C3b dimer is covalently attached to a tag comprising biotin or an analog or derivative thereof (claim 2). Krych-Goldberg et al. is also silent as to whether or not the C5 convertase assay, similar to the C3 convertase assay, detects generation of the cleavage product that results. Put another way, Krych-Goldberg is silent as to whether immunoassay is performed in order to detect C5a, and fails to teach measuring the amount of C3a using a neo-epitope antibody having high affinity for C3a, and a low affinity for C3 in a mesoscale discovery electrochemiluminescence immunoassay (MSD ECL), namely regarding affinity, a Kd from about 10-6 to about 10-12 for C5a, and Kd from about 10-3 to about to about 10-5 for C5 (claim 2). 
Eberhardt et al. teach an example of immobilization of C3b to a solid phase substrate, see detailed citation of Eberhardt et al. as cited previously above.
Oppermann et al. teach that C5a is generated during activation of the alternative pathway of complement, that cleavage by specific C5 convertases results in liberation of C5a (page 13, col. 1, para 1). Oppermann et al. teach their assay as a high sensitive ELISA for detection of C5a, that the assay is based on the monoclonal antibody with specificity for a neo-epitope on C5a/C5a (desArg) (that the antibody is highly specific for C5a, not C5, i.e. can achieve specific detection in the presence of C5, see page 14, col. 1, para 1, page 21, col. 1, para 2, page 22, col. 1, para 1).

The MSD technology note (2011) is as cited in detail previously above, teaching MSD ECL as a superior technique to traditional assay such as ELISA and RIA (see previously above).
Further, it would have been obvious to have modified Krych-Goldberg et al. with Eberhardt in order to provide the C3b components immobilized at the solid phase by way of biotin-streptavidin covalent attachment for the reasons as indicated previously above (see previous analyses in detail above, as the same reasoning also applies presently). 
In addition, it would have been obvious to have detected the C5 convertase activity by way of immunoassay (antibody binding assay), namely using the C5a neo-epitope binding antibody of Oppermann et al. (antibody with high affinity for C5a, and not C5), as an obvious matter of a known assay technique (antibody binding immunoassay for C5a) for its known purpose (to detect C5a), particularly because it was known that C5a indicates C5 convertase activity (Oppermann and also Krych-Goldberg), one also being motivated to rely on the antibody reagent of Oppermann because it is taught as a highly sensitive assay which specifically binds and detects C5a over C5 (high affinity for C5a with low affinity for C5, taught as more specific than those techniques in the prior art at the time of Oppermann). One of ordinary skill would 
Although Oppermann is silent as to the Kd values of their specific antibody (their neo-epitope antibody that binds preferentially to C5a compared to C5), it would have been obvious that their antibody have Kd values on the same order of magnitude as those in Nitsch, thereby addressing the presently claimed Kd values to C5a and C5 for the same reasons as indicated previously above (see previously analyses as cited above for Nitsch, as the same reasoning also applies presently regarding the antibody of Oppermann, as Oppermann does teach their antibody as highly specific, and as discriminating between C5a and C5, i.e. binds the neo-epitope on C5a, not to C5).
Even further, it would have been obvious to have modified Krych-Goldberg et al. with the teachings of each of the MSD technology note (2011) (namely because MSD ECL was recognized the superior technique compared to traditional immunoassay such as RIA and ELISA).
Regarding claim 47, see the above combination of the cited art addresses biotin binding protein comprising streptavidin.
Regarding claim 49, see the combination of the cited prior art teaches dimer of C3b, thereby addressing a ratio of 2:1 (2 Cb3 subunits to 1 Bb subunit, see page 31163, end of Col. 1, C3b2Bb).

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Krych-Goldberg et al. in view of Eberhardt et al., Oppermann et al., Nitsch et al. and the MSD technology note (2011), as applied to claim 2 above, and further in view of Andersson et al. and Hourcade et al., .
Krych-Goldberg et al. and the cited prior art teaches a method substantially as claimed. However, fails to teach the buffer further comprises properdin and/or a serum free and gelatin free buffer (claim 48).
Andersson et al. similarly teach an assay for generating convertase cleavage products (for example C3a), Andersson is similar to that of Krych-Goldberg in Andersson’s method similarly starts with immobilized C3b, the method teaching addition of Factors B and D in order to create C3 convertase (C3b,Bb), see page 5787, col. 2, paras 2 and 3). See Andersson et al. is an example in the art teaching addition of properdin to the buffer with Factor B (citation at page 5787, col. 2, para 2).
Although Andersson et al. fails to teach addition of properdin to improve detection of C5a following addition, see Hourcade, who teaches properdin is known to have a stabilizing effect (abstract). See for example, Figure 6, regarding the role of properdin and its binding involved with the formation of convertases.
It would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified the buffer mixture to have further included properdin, as in Andersson’s reaction mixture, because properdin is known in the art to have a stabilizing effect during the formation of convertases (Andersson and Hourcade) . One of ordinary skill would have a reasonable expectation of success because Andersson teach the alternative pathway convertases are able to form in the presence of properdin.

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Krych-Goldberg et al. in view of Eberhardt et al., Oppermann et al., Nitsch et al. the MSD technology note (2011), as applied to claim 2 above, and further in view of Allnut et al.
Krych-Goldberg et al. and the cited art are as cited in detail previously above teaching a method substantially as claimed (see detailed analysis previously above), see Krych-Goldberg et al. as cited above, teaching substantially homogeneous individual components. 
Krych-Goldberg et al. fails to teach the homogeneity of each of the components of the pathway is greater than about 90% (claim 8).
However, it was known by those of skill in the art at the time that the claimed invention was effectively filed, that homogeneous reagents effect quality of data in terms of consistency and sensitivity of an assay, see for example, para [0025] of Allnut et al., who teach with regard to their assay, that homogeneous reagents provide highest quality data in terms of assay consistency and sensitivity of results.
As a result, Allnut et al. further supports that homogeneity of the components of the pathway (reagents used in an assay) is an assay art recognized result effective variable, namely a variable which achieves a recognized result. Further, because the homogeneity of reagents (components) is a result effective variable, it would have been prima facie obvious to have optimized the homogeneity, in order to arrive at a homogeneity of greater than 90%, in order to achieve high quality data, assay consistency, and as a result, a highly sensitive assay result (as supported by Allnut). Krych-Goldberg et al. does teach substantially pure components for the assay (see as cited above); one of ordinary skill would have been motivated to have achieved the most pure, thereby arriving at homogeneity greater than 90%, out of an effort to achieve the best possible result for the assay. One of ordinary skill in the art would have had a reasonable .

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Krych-Goldberg et al. in view of Eberhardt et al., Oppermann et al., Nitsch et al. and the MSD technology note (2011) as applied to claim 2 above, and further in view of Cunnion et al.
Krych-Goldberg et al. and the cited prior art are each as cited in detail previously above teaching a method substantially as claimed (see detailed analysis previously above).
However, Krych-Goldberg et al. fail to teach C3b immobilized on a solid phase that is spheres (claim 12). 
Cunnion is as cited previously in detail above, teaching an example in the art which uses C3b coated beads (spheres) as a solid support starting point for activity assays.
It would have been prima facie obvious to one having ordinary skill in the art, when performing the methods of Krych-Goldberg et al. and the cited art, to have modified the solid phase microtiter substrate of Krych Goldberg in order to have used C3b coated spheres as an obvious matter of a simple substitution for the reasons as indicated previously above (see previous analyses as the same reasoning as above, applies presently). 

Claims 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al. and the MSD technology note, Zilow et al., Nitsch et al. and Eberhardt et al., as applied to claim 1 above, and further in view of Jiang et al., US PG Pub No. 2013/0202583A1.	

	Jiang et al. is an example in the art of a well-known, commercially available reagent for biotinylation, see specifically it is known in the art to use NHS-PEG4-biotin, Jian teaching the hydrophilic polyethylene glycol (PEG) spacer arm imparts water solubility that is transferred to the biotinylated molecule, thus reducing aggregation of labeled proteins stored in solution, and giving the reagent a long and flexible connection to minimize steric hindrance involved with binding to avidin molecules (see para [0727]). 
	 It would have been prima facie obvious to have modified the method as taught by Andersson et al. and the cited prior art, in order to rely on biotinylated reagent comprising NHS-PEG4-biotin as in Jiang in order to improve water solubility and minimize steric hindrance when binding avidin at the surface. One of ordinary skill in the art would have a reasonable expectation of success since NHS-PEG4-biotin was an art recognized manner of biotinylation, and thereby use of a known reagent for its known purpose.
Regarding claims 53 and 55, see Jiang is teaching an NHS-PEG4 biotin as cited above at para [0727], NHS (N-hydroxysuccinimide ester group), thereby addressing a biotin analog or derivative as claimed (an NHS analog). 

Claims 53-56 are rejected under 35 U.S.C. 103 as being unpatentable over Krych-Goldberg et al. in view of  MSD technology note 2011, Zilow et al., Nitsch et al. and Eberhardt et al. as applied to claim 1 above, and further in view of Jiang et al. (cited previously above).

Jiang et al. is as cited in detail previously above, see Jiang is an example in the art of a well-known, commercially available reagent for biotinylation, see specifically it is known in the art to use NHS-PEG4-biotin, Jian teaching the hydrophilic polyethylene glycol (PEG) spacer arm imparts water solubility that is transferred to the biotinylated molecule, thus reducing aggregation of labeled proteins stored in solution, and giving the reagent a long and flexible connection to minimize steric hindrance involved with binding to avidin molecules (see para [0727]). 
	 It would have been prima facie obvious to have modified the method as taught by Krych and the cited prior art, in order to rely on biotinylated reagent comprising NHS-PEG4-biotin as in Jiang in order to improve water solubility and minimize steric hindrance when binding avidin at the surface. One of ordinary skill in the art would have a reasonable expectation of success since NHS-PEG4-biotin was an art recognized manner of biotinylation, and thereby use of a known reagent for its known purpose.
Regarding claims 53 and 55, see Jiang is teaching an NHS-PEG4 biotin as cited above at para [0727], NHS (N-hydroxysuccinimide ester group), thereby addressing a biotin analog or derivative as claimed (an NHS analog). 

Claims 57- 60 are rejected under 35 U.S.C. 103 as being unpatentable over Krych-Goldberg et al. in view of Eberhardt et al., Oppermann et al., Nitsch et al. and the MSD technology note (2011), as applied to claim 2 above, and further in view of Jiang et al.

Jiang et al. is as cited in detail previously above, see Jiang is an example in the art of a well-known, commercially available reagent for biotinylation, see specifically it is known in the art to use NHS-PEG4-biotin, Jian teaching the hydrophilic polyethylene glycol (PEG) spacer arm imparts water solubility that is transferred to the biotinylated molecule, thus reducing aggregation of labeled proteins stored in solution, and giving the reagent a long and flexible connection to minimize steric hindrance involved with binding to avidin molecules (see para [0727]). 
	It would have been prima facie obvious to have modified the method as taught by Krych-Goldberg and the cited prior art, in order to rely on biotinylated reagent comprising NHS-PEG4-biotin as in Jiang in order to improve water solubility and minimize steric hindrance when binding avidin at the surface. One of ordinary skill in the art would have a reasonable expectation of success since NHS-PEG4-biotin was an art recognized manner of biotinylation, and thereby use of a known reagent for its known purpose.
Regarding claims 57 and 59, see Jiang is teaching an NHS-PEG4 biotin as cited above at para [0727], NHS (N-hydroxysuccinimide ester group), thereby addressing a biotin analog or derivative as claimed (an NHS analog). 

Response to Arguments
Applicant's arguments filed 06/14/2021 have been fully considered but they are not persuasive for the following reasons.

Specifically, Applicant argues that it has been firmly established that the descriptive text needed to meet the Written Description requirement varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence (remarks page 8). Applicant asserts that presently, the claims are drawn to methods of measuring the protease activity of C3 or C5 converstase that employs neo-epitope antibodies as claimed, and not the neo-epitope antibodies themselves. Applicant therefore asserts that the relevant inquiry is whether possession is shown for a method of measurement that uses these antibodies, rather than the particular antibodies themselves. Applicant asserts that the sequence of the neo-epitope antibody is not an essential feature of the claims and thus does not need to be specified. Applicant argues the cited case law in the rejection is not relevant because the claims are directed to methods, rather than compositions of matter (remarks page 8). 
However, the argument that the secondary antibodies are “not an essential feature” and that the relevant inquiry has not been applied because the claimed invention is not a composition but is a method, is not persuasive. It is acknowledged that the claimed invention is a method, however the claimed method does recite, and therefore require, the use of the claimed genera of antibodies (genus of neo-epitope antibody for C3a, and genus of neo-epitope antibody for C5). The claimed methods require using the antibodies that have specific recited functional properties. 
Applicant argues in Amgen, the issue was sufficiency of disclosure with respect to the claimed genus of isolated monoclonal antibodies that bind to specific amino acid residue(s) in PCSK9 and which antibody also blocks binding of PCSK9 to LDLR. Applicant argues this is not germane to the instantly claimed assay methods insofar as the antibodies employed herein are detection reagents. However, this is not persuasive because in the present case, as with Amgen, the claims are directed to a large genus of possible antibodies describes only in terms of to what and how they bind (affinity) (functional ability). It is maintained that Amgen is relevant to the present case.
Applicant argues in AbbVie, the issue was regarding Written Description of a genus of neutralizing isolated human antibodies (or antigen-binding fragments thereof) that bind to human IL-12 and disassociate from human IL-12 [with at least a threshold koff rate constant, as determined by SPR]. Applicant argues that the holding in AbbVie fails to control the present issue because the rejected claims are directed to assay methods. This argument is not persuasive because as indicated above, this type of rejection does not exclude method claims from consideration.
Ariad, the issue pertained to whether a patented specification's disclosure on the activity of NF-kB and manner of screening NF-kB inhibitors provided adequate Written Description for the genus of NF-kB inhibitors. Applicant argues the Ariad Court held that in instances (1) when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) when the claims encompass a broad genus but the disclosure only describes a narrow species without evidence on the contemplation of the genus, then they may be held as lacking adequate Written Description. Applicant argues that in contrast to Ariad, Applicant has identified more than a representative number of antibodies species that can be used in the presently claimed assay methods. However, this is not persuasive for the reasons as set forth in the rejection; rather Applicant’s disclosure provides only a singularly exemplary species which is not representative of the entire genus (for each of the genera) as claimed. Applicant also argues that the present claims at issue are not directed to molecules (i.e., products identified via activity-based screening) per se but rather to the assay methods. However, for the reasons as indicated above, this argument is not persuasive. 
Applicant argues (remarks page 9) that the skilled artisan would understand based on the teachings of the specification, and would not reasonably doubt, that any neo-epitope antibody which binds to C3a or C5a with the recited binding properties can be used in the claimed methods, and argues the Office has provided no technical reasoning to refute this. 
However, this is precisely the issue at hand, Applicant’s recited functional language appears to place limitation on the antibodies that are encompassed by the claimed invention. Applicant argues the secondary antibodies are not essential, and then further argues one skilled in the art would appreciate any neo-epitope antibodies which “bind with the recited binding properties” can be used in the claimed methods. However, at remarks pages 13-14, regarding the rejection under 35 U.S.C. 103 and the cited prior art, Applicant argues that these same limitations (which Applicant’ asserts are not essential) specific to the claimed secondary antibodies are what set the claimed invention apart from the cited art (see arguments that the antibodies of Zilow have not been shown to have the recited binding characteristics). Applicant’s later argument, that cited art, which also teaches antibody specific for C3a and not C3 is not disclosing an antibody as claimed with regard to the recited binding properties, is further supporting the position in the rejection that there is insufficient description such that one can readily visualize what is and what is not encompassed by the claimed genus. Applicant is relying on the functional characteristics to set the claimed invention apart from the prior art, however, there is no correlation provided between structure or function such to convey possession of the entire genera (of each, as at claims 1 and 2) as claimed (one cannot readily visualize the species encompassed by the claimed invention).
Applicant further argues (remarks pages 9-10) that the skilled artisan would understand that Applicant was in full possession of the claimed methods at least based on the evidence provided in the disclosure showing that the methods could be practiced with the representative neo-epitope antibodies described in the specification (e.g., HYCULT BIOTECH (clone 2991) for C3a and BNJ383 for C5a). Applicant argues that to this point, the specification describes and identifies by working data a neo-epitope antibody which binds to C5a with higher affinity than to C5, and that the antibody can successfully be used in a method of measuring the protease activity of C5 convertase (see, e.g., Example 1), and that the skilled artisan would reasonably expect the assay for measuring C5a to work in 9Application No.: 15/557,929Docket No.: AXJ-213USRCEthe context of C3a as well, based on the present detailed description provided in the present disclosure (citing paragraphs 114-128). Applicant argues that 
However, this argument is not persuasive, it is not disputed that antibodies having the binding character as claimed could be used for the claimed method, however the issue is whether there is support for genus as claimed. For the reasons as set forth in the rejection and above this argument is not persuasive, this is only one exemplary species (one species for each genus) and is not representative of the entire genus as claimed, which would be extremely large. It is suggested that perhaps Applicant could consider omitting the functional language and limiting the antibody to this particular species which is supported in the specification.
Applicant further argues (remarks page 10), that it is well established that what is conventional and well-known to one of ordinary skill does not have to be described in detail, and predictable aspects do not need an exhaustive description (Applicant citing, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986); Boston Sci Scimed Inc v Cordis Corp., 392 F Supp 2d 676 (D Del 2005)). Applicant argues the disclosure of even a single species is sufficient if other members of the claimed genus were well known in the art at the relevant filing date, which was the situation in the present case (see Hologic v. Smith & Nephew (Fed. Cir. March 14, 2018)). Accordingly, the specification need not provide an exhaustive list of every single type of neo-epitope antibody which binds to C3a or C5a with the claimed binding properties that can be used in the claimed methods. Indeed, as discussed above, even a single species of neo-epitope antibody is sufficient to demonstrate possession of the clamed method.
Id. at 1350. "[ A ]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials." Id. 
See MPEP 2163.05, the disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." In the present case, Applicant’s additional arguments directed at these limitations with respect to the cited prior art (the rejection under 35 U.S.C. 103) further support that the one disclosed species is not representative of the entire genus (for example, the arguments regarding the art assert that because Zilow does not disclose the Kd of the antibody that preferentially binds C3a it does not read on the claimed invention). However, based on the art of record (all of the cited art) it would have been obvious that these antibodies have the binding affinity as claimed. Absent a disclosure of structure specific to the antibodies that would persuasively show the art cited antibodies do not read on the claimed antibodies, these argument directed at the art rejection are not persuasive (discussed in more detail below). This additional argument advanced by Applicant supports that one cannot readily visualize what species are encompassed by the language; without some recited structure, or a correlation between structure and function which would allow one to visualize the species encompassed by the genus, there is no evidence that the antibodies of Zilow 
Further, regarding remarks at page 10, while the specification need not provide an exhaustive list of every single type of neo-epitope antibody which binds to C3a or C5a, when limiting the antibodies based on function alone Applicant does need to provide some correlation between structure specific to those species encompassed by the genus as functionally claimed (or some sufficient description such that one can readily visualize what species would be encompassed by the genus as claimed, such as a representative number of species, etc.).
 At remarks pages 10-17 Applicant further argues the rejection of claims under 35 U.S.C. 103(a). 
Regarding the rejection of the limitations of claim 18 and the citation of Andersson, MSD, Zilow, Eberhardt and Nitsch, Applicant argues that the polyclonal antibodies in the method of Andersson, would be expected to bind to multiple epitopes of C3, C3b, and C3a, thus leading to confounding results. Applicant than argues that none of the secondary references cited by the Office cure the deficiencies of Andersson, specifically asserting MSD and Eberhardt fail to teach or suggest the use of a neo-epitope antibody, as claimed, and thus would not have motivated the skilled artisan to have replaced the polyclonal antibody used in Andersson's method with a neo-epitope antibody and arguing with regard to Zilow, that the reference is silent regarding the Kd of the disclosed neo-epitope antibody. Applicant argues that the citation of Nitsch fails to cure the Applicant asserted deficiency. Applicant argues that Nitsch does not teach antibodies having the recited binding specificities which bind to proteolytically-generated neo-epitopes. In particular, Applicant asserts although Nitsch generically describes six broad ways via which pathological neo-epitopes are generated (i.e., (a) altered transcription, (b) altered Application No.: 15/557,929Docket No.: AXJ-213USRCEentirely focused on protein aggregation. Applicant argues Nitsch's disclosure is limited to the detection of conformational epitopes of disease-associated beta-amyloid protein aggregates in brain amyloid plaques (which epitopes are not present in physiological precursors or non-pathogenic derivatives thereof), and argues Nitsch does not teach or suggest use of antibodies that have at least a 10 Kd differential (i.e., 10-5 vs. 10-6) for the proteolytic precursor vs. proteolytic product, much less an anti-C3a neoepitope antibody, as claimed. 
However, this argument is not persuasive because Nitsch et al. does teach with regard to a neoepitope specific binding specificity (a binding molecule’s ability to discriminate between the neoepitope to which it binds and a native protein), relative Kd for an antibody for a specific target epitope, for example a neoepitope, is less than binding for that antibody to other ligands (see para [0076]). Nitsch teach at para [0165], “specific binding” refers to antibody binding to a predetermined antigen, and teaches that typically the antibody binds with a dissociation constant (Kd) of 10-7 or less, and binds to the antigen with a Kd that is at least two fold less than its KD for binding to a nonspecific antigen other than the predetermined antigen.
Although Zilow is silent as to the Kd values of their specific antibody (their neo-epitope antibody that binds preferentially to C3a compared to C3) based on what is known in the art as supported by Nitsch, it would have been obvious that the antibody of Zilow have Kd values on the same order of magnitude as those in Nitsch because it was known that Kd values in the ranges as claimed are common to antibodies deemed to be specific for their target (10-7 or less is a range that substantially overlaps the range of 10-6 to 10-12 as claimed). The antibody disclosed by the prior art (Zilow) is antibody that is taught as being highly specific, therefore it would be 
Applicant argues that the Office's reliance on Nitsch's general teaching about what "specific binding" refers to is not evidence that the particular neo-epitope antibody described in Zilow inherently (and thus necessarily) possesses the claimed binding characteristics. However, for the reasons as provided in the rejection, it is maintained that it would have been obvious that the specific antibody of Zilow (since it is a specific antibody) would have the claimed affinity and Kd. Applicant has provided no evidence to the contrary.
See remarks at pages 14 (section II of remarks), and page 15 (section III of remarks) similarly refer to these arguments regarding the citation of Nitsch et al. The reasoning as applied immediately above also addresses these remarks (response to the same argument, namely regarding Nitsch). 
At remarks pages 16-17 Applicant further argues as secondary indicia of non-obviousness, that the rejection fails to indicate a reasonable expectation of success in combining the cited references, arguing that the ELISA taught by Zilow, the RIA taught by Krych-Goldberg and the MSD-ECL taught by MSD are not interchangeable. Applicant argues the methods of the presently claimed invention provide a rapid, highly-sensitive, and simple method of measuring (e.g., proteolytic) complement components of C3 and C5 in biological samples in substantially homogenous format. Applicant argues that the claimed method is highly reproducible and free of 
However, in response to applicant's argument that appears to suggest the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is maintained that the pending rejection only relies on knowledge which was within the level of ordinary skill at the time and as disclosed by the prior art.
Regarding the motivations to combine the cited art and reasons as to why one having ordinary skill would have a reasonable expectation of success, it is maintained that one would have been motivated  to have modified the assay of Andersson in order to perform an MSD ECL assay rather than the ELISA of Andersson because MSD ECL was recognized as a similar, yet superior technique, providing higher sensitivity compared to an ELISA and minimizing matrix effects, the technique known for its enhanced performance (see the MSD technology note). See the pending rejection (set forth previously and above), one of ordinary skill would have a reasonable expectation of success because of the similarity between the assay techniques, and considering the art recognized MSD ECL as a suitable alternative to ELISA. 
The motivation to rely on a C3a specific antibody, namely an anti-neoepitope C3a antibody as in Zilow et al., is because the antibody was known only to bind the C3a fragments (C3a produced by complement activation), and not the parent C3 component (high affinity for 
The assertions that the rejection(s) fail to indicate a reasonable expectation of success in combining the cited references is not found persuasive, it is maintained that the provided analyses provide both motivation and reasons as to why the artisan would have a reasonable expectation of success.
For all of these reasons, Applicant’s arguments are not persuasive. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641